Denied and Opinion Filed October 28, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00724-CV

           IN RE VERSAILLES DALLAS, INC., ET AL., Relators

           Original Proceeding from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-15106

                        MEMORANDUM OPINION
               Before Justices Whitehill, Pedersen, III, and Carlyle
                        Opinion by Justice Pedersen, III
      Relators’ August 7, 2020 petition for writ of mandamus challenges two

discovery orders compelling them to respond to various discovery requests,

including requests for financial information and tax returns. Entitlement to

mandamus relief requires relators to show that the trial court has clearly abused its

discretion and that relators have no adequate appellate remedy. In re Prudential Ins.

Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the petition,

real parties in interest’s response, relators’ reply, and the record before us, we

conclude that relators have failed to show their entitlement to the relief requested.

Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P.

52.8(a).
                /Bill Pedersen, III/
                BILL PEDERSEN, III
200724f.p05     JUSTICE




              –2–